DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-9, 11-18, and 20 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 19, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on June 23, 2020, is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Authorization for this examiner’s amendment was given in an interview with Amir H. Behnia on February 9, 2021.
The application has been amended as follows:
SPECIFICATION
Title:		PANEL ASSEMBLY INCLUDING STRINGER AND REINFORCEMENT ELEMENTS
CLAIMS
Claim 17: 	A panel assembly, comprising: 
a panel; 
a stringer comprising a stringer foot and an upstanding stringer web, wherein the stringer foot comprises a flange which extends in a widthwise direction between the stringer web and a lateral edge and in a lengthwise direction alongside the stringer web, and a foot run-out which extends between the flange and a tip of the stringer foot, wherein the foot run-out is bonded to the panel at a foot run-out interface; 
reinforcement elements which pass through the foot run-out interface; 


wherein the reinforcement elements are distributed in first and second series of rows which pass through the first and second foot run-out flanges respectively, each row including an end row nearest the tip of the stringer foot and further rows spaced progressively further from the tip of the stringer foot, the rows of the first series extend laterally away from the first side of the stringer web towards the first lateral edge, the rows of the second series extend laterally away from the second side of the stringer web towards the second lateral edge, 
wherein the end row of the first series comprises three or more of the reinforcement elements which are distributed along a first polygonal curve, and the end row of the second series comprises three or more of the reinforcement elements which are distributed along a second polygonal curve.

	
Allowable Subject Matter
Claims 1-9 and 11-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose or make obvious the combined limitations of Applicant’s claimed invention.  Specifically, Leon-Dufour et al. (US 2005/0211846 A1) discloses a panel assembly (abstract) comprising: 
a panel (splices 8; fig. 2); 
a stringer (fig. 2) comprising a stringer foot (skin 1’; fig. 2) and an upstanding stringer web (stiffener 2’; fig. 2), wherein the stringer foot (skin 1’) comprises a flange which extends in a widthwise direction between the stringer web and a lateral edge and in a lengthwise direction alongside the stringer web (fig. 4), and a foot run-out which extends between the flange and a tip of the stringer foot (portion of the skin 1’ adjacent to the splice 7, as shown in fig. 2), wherein the foot run-out is bonded to the panel at a foot run-out interface (para. [0041]); and 
reinforcement elements (screws 9; fig. 2) which pass through the foot run-out interface (figs. 2 and 3), 
wherein the reinforcement elements (screws 9) are distributed across the foot run-out interface (splice 7) in a series of rows including an end row nearest to the tip of the stringer foot and further rows spaced progressively further from the tip of the stringer foot (fig. 2), and at least the end row comprises three or more of the reinforcement elements (four of the screws 9 on the end row of the splice 7 are arranged in a straight line, as shown in fig. 2);
(with regard to claim 17) wherein the foot run-out comprises a first foot run-out flange which extends in the widthwise direction between a first side of the stringer web and a first lateral edge (figs. 2 and 4), and a second foot run-out flange which extends in the widthwise direction between a second side of the stringer web opposite the first side of the 
Huang et al. (US 4,350,728 A) teaches the reinforcement elements (wires 28; fig. 5) distributed along a polygonal curve (the wires 28 are distributed along the polygonal curve of the interlaminar stress line S2, as shown in figs. 1 and 5; col. 3, lines 40-42, regarding the orientation is optimum for allowing tensile and compressive stresses due to transverse pure shear to be partially transferred to the steel wires 28).
However, the prior art does not teach the combined limitations of the claimed invention. Specifically, with regard to claim 1, wherein the polygonal curve, or each respective polygonal curve, has a convex side facing the tip of the stringer foot and a concave side facing away from the tip of the stringer foot. Furthermore, with regard to claim 17, wherein the end row of the first series comprises three or more of the reinforcement elements which are distributed along a first polygonal curve, and the end row of the second series comprises three or more of the reinforcement elements which are distributed along a second polygonal curve


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADY W FRAZIER whose telephone number is (469)295-9263.  The examiner can normally be reached on Monday-Friday 8:00am-4:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/BRADY W FRAZIER/Examiner, Art Unit 3647